Case 7:21-cr-00103-JCM Document13 Filed 07/07/21 Page 1 of 1

LAW OFFICE OF KERRY LAWRENCE, PLLC
140 GRAND STREET
SUITE 705
WHITE PLAINS, NEW YORK 10601
Telephone: (914) 946-5900

Email: kery@kerrylawrencelaw.com
Admitted in NY & CT

July 7, 2021

BY ECF

Honorable Judith C. McCarthy
United States Magistrate Judge
United States Courthouse

300 Quarropas Street

White Plains, NY 10601

Re: United States v, Richard McGoey
21 CR 103-001 (JCM)

Dear Judge McCarthy:

This letter is submitted’ to request the Court to authorize the return of Mr. McGoey’s
passport that was surrendered to Pretrial Services at the time his arraignment and plea in the
above-captioned case. The Government consents to this request.

Thank you for the Court’s consideration of this request.

Respectfully submitted,

erry Al . liecee.

Kerry A. Lawrence

ce: -AUSA Margery B. Feinzig (by ecf)
APPLICATION GRANTED |

OC Mecatepoy €. “pf? “La 4 oy ~~
Hon. Judith C. McCarthy

 

Uf ba foe af
fos

 
